Exhibit 10.18(c)

 

 

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 

SECOND AMENDMENT TO LICENSE AGREEMENT

 

This Second Amendment (the “Second Amendment”), effective as of November 25,
2019 (“Effective Date of the Second Amendment”), is made by and between Puma
Biotechnology, Inc., a corporation organized and existing under the laws of
Delaware with its principal place of business at 10880 Wilshire Blvd, Los
Angeles, CA 90024 (“Licensor”) and Pierre Fabre Medicament SAS, a company duly
organized and existing under the laws of France, having offices and principal
place of business at 45, Place Abel Gance 92100 Boulogne Billancourt, France
(“Licensee”) (each individually a “Party” and collectively the “Parties”), and
amends that certain License Agreement between the Parties effective as of March
29, 2019, amended by the First Amendment effective as of September 17, 2019
(together, the “Agreement”).  Capitalized terms used herein without definition
shall have the meaning set forth in the Agreement.

 

WHEREAS, pursuant to Article 2.6 of the Agreement, Licensor provided a Licensor
Notice to Licensee dated July 31, 2019; and

WHEREAS, Licensor received the Licensee Notice from Licensee on August 9, 2019,
whereby Licensee indicated its interest and intent to negotiate with Licensor
for the commercialization rights of the Products in certain of the Option
Territory, as further described below.

NOW THEREFORE, for good and valuable mutual consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree to amend
the Agreement as follows:

 

 

1.

Article 1.95 shall be added with the following:,

 

1.95 “First Territory Extension” means Middle East Countries, South Africa,
Sudan, and Turkey.  

 

 

2.

As of the Effective Date of this Second Amendment, the First Territory Extension
shall be deemed included in the Licensee Territory and shall no longer be
included in the Option Territory.

 

 

3.

As of the Effective Date of this Second Amendment, subject to the terms and
conditions of the Agreement, Licensor hereby grants to Licensee and its
Affiliates an exclusive (even as to Licensor and its Affiliates), royalty
bearing license under the Licensed Intellectual Property, with the right to
sublicense (subject to Article 2.3 of the Agreement) through multiple tiers to
Develop, Manufacture (subject to this Section 3), seek approval of Regulatory
Filings and Commercialize the Product in the First Territory Extension in the
Field.  Notwithstanding anything to the contrary herein or the agreement, the
exclusive rights Manufacture the Licensed Products shall not apply to the First
Territory Extension, unless and until such rights and licenses are necessary to
comply with applicable Law in any country in the First Territory Extension and
shall solely extend to the extent to such country and to the extent necessary
for Licensee to exercise its Commercialization rights under this Agreement in
such country.

 

 

--------------------------------------------------------------------------------

 

 

4.

As of the Effective Date of the Second Amendment, Licensee shall be responsible
for the Programs (as defined in the First Amendment to the License Agreement,
dated 18 September, 2019) for each country of the First Extension Territory,
including without limitation Product supplies, and costs and fees related to the
management fees of such Programs.

 

 

5.

Payments relating to the First Territory Extension.

 

a.

License Fee. In consideration for the license granted by Licensor to Licensee
under Section 3 of this Second Amendment, Licensee shall pay to Licensor a
license fee equal to four million USD (US $4,000,000) within [***] ([***]) days
following the Effective Date of the Second Amendment in accordance with the
payment provisions of Article 7 of the Agreement.  Payment made in accordance
with this Section 5(a) shall be non-refundable, non-creditable and
non-cancellable.

 

b.

Milestone Payments.

 

i.

Development Milestone Payments. In further consideration for the license granted
by Licensor to Licensee under Section 3 of this Second Amendment, Licensee shall
pay to Licensor the milestone payments set out below following the first
achievement by Licensee, and/or any of its Affiliates or Sublicensees, of the
corresponding milestone events set out below with respect to the Product in the
First Territory Extension, in accordance with this Section 5(b)(i) and the
payment provisions in Article 7 of the Agreement:  

 

Milestone Event

Milestone Payment

[***]

[***]

[***]

[***]

 

Each development milestone payable under this Section 5(b)(i) shall be payable
only once and the total of such development milestones shall not exceed [***]
([***]).

 

 

ii.

Sales Milestone Payments. In further consideration for the license granted by
Licensor to Licensee under Sections 3 of this Second Amendment, Licensee shall
pay to Licensor the milestone payments set out below following the first time
that the Annual Royalty Bearing Net Sales of the Product reach the following
thresholds in South Africa, in accordance with this Section 5(b)(ii) and the
payment provisions in Article 7 of the Agreement:    

Sales Milestone Events

Milestone Payment

 

 

[***]

[***]

 

 

 

c.

For the avoidance of doubt, Royalty Bearing Net Sales of the Product in the
First Territory Extension shall be included in the calculation of sales
milestones payments and royalties provided under Articles 6.2(b) and 6.4.

 

6.

As of the Effective Date of the Second Amendment, Exhibit 1 of the Agreement
shall be deleted and replaced with Addendum A to this Second Amendment, attached
hereto.

 

 

--------------------------------------------------------------------------------

 

 

7.

As of the Effective Date of the Second Amendment, Exhibit 5 of the Agreement
shall be deleted and replaced with Addendum B to this Amendment, attached
hereto.

 

 

8.

Entire Agreement. All other terms and conditions of the Agreement, as amended
and modified, are hereby ratified, confirmed and approved. This Second Amendment
is the integral part of the Agreement. Except as set forth in this Second
Amendment, the Agreement is unaffected and shall continue in full force and
effect in accordance with its terms.  If there is a conflict between the
Agreement and this Second Amendment, the terms of this Second Amendment will
prevail.

 

 

9.

Counterparts. This Second Amendment may be executed in one or more counterparts
by the Parties by signature of a person having authority to bind the Party, each
of which when executed and delivered by facsimile, electronic transmission or by
mail delivery, will be an original and all of which shall constitute but one and
the same instrument.

 

 

 

(The remainder of this page intentionally left blank.)

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Amendment Two as of the
Effective Date of the Amendment Two.

 

 

PUMA BIOTECHNOLOGY, INC.

 

 

 

By:

/s/ Alan Auerbach

Name:

Alan Auerbach

TITLE:

Chief Executive Officer and President

 

 

 

PIERRE FABRE MEDICAMENT SAS

 

 

 

By:

/s/ Jean Luc Lowinski

Name:

Jean Luc Lowinski

TITLE:

President, Pharmaceuticals Division

 

 

 

--------------------------------------------------------------------------------

 

Addendum A

 

LICENSED PATENTS

 

Omitted pursuant to Regulation S-K, Item 601(a)(5)

 

--------------------------------------------------------------------------------

 

 

 

Addendum B

PRODUCT TRADEMARKS AND DOMAIN NAMES

 

Omitted pursuant to Regulation S-K, Item 601(a)(5)

 

 

